Name: COMMISSION REGULATION (EC) No 31/97 of 9 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 EN10 . 1 . 97 Official Journal of the European Communities No L 6/ 19 COMMISSION REGULATION (EC) No 31/97 of 9 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables (! ), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 10 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 325, 14. 12. 1996, p. 5. (3) OJ No L 387, 31 . 12. 1992, p. 1 . H OJ No L 22, 31 . 1 . 1995, p. 1 . No L 6/20 I EN I Official Journal of the European Communities 10 . 1 . 97 ANNEX to the Commission Regulation of 9 January 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 052 42,0 204 57,1 624 146,0 999 81,7 0707 00 10 053 152,2 624 112,4 999 132,3 0709 10 10 220 151,0 999 151,0 0709 90 71 052 127,5 999 127,5 0805 10 01 , 0805 10 05, 0805 10 09 052 40,5 204 49,9 448 26,2 600 58,2 624 46,8 999 44,3 0805 20 1 1 052 52,8 204 63,7 999 58,3 0805 20 13, 0805 20 15, 0805 20 17, 0805 20 19 052 66,3 464 86,0 624 66,9 999 73,1 0805 30 20 052 74,9 528 45,5 600 78,3 999 66,2 0808 10 51 , 0808 10 53, 0808 10 59 060 48,4 064 65,4 400 88,9 404 74,6 720 58,5 999 67,2 0808 20 31 052 74,7 064 71,6 400 104,4 624 71,0 999 80,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin'.